EXPERIENCE ART AND DESIGN, INC. 27929 S.W. 95 th Avenue, Suite 1101 Wilsonville, OR 97070 August 16, 2013 VIA ELECTRONIC DELIVERY Mr. Jay Ingram Legal Branch Chief Division of Corporation Finance U. S. Securities and Exchange Commission Washington, D. C. 20549-4631 Re: Experience Art and Design, Inc. Current Report on Form 8-K Filed May 8, 2013 File Number 333-174155 Dear Mr. Ingram: By letter dated June 14, 2013, we advised that the Company expected to file an Amended Current Report on Form 8-K and provide responsive correspondence regarding the above-referenced 8-K no later than August 14, 2013. We have achieved meaningful progress: · Our auditor has traveled to Italy to conduct an audit · We have consulted with the Staff Accountant regarding financial statement requirements · We have sought instruction from Mr. Kelly as to disclosure issues · The auditor is concluding the audit of the financial statements Despite our progress, it is now apparent that we will be unable to file the amended 8-K and complete responsive correspondence to the Commission’s comment letter upon the timeframe as previously provided. We now expect that the Amended 8-K and our responsive correspondence will be filed no later than Friday, September 13, 2013. Very truly yours, Kenneth R. Kepp Chief Financial Officer
